—Motion by appellant for reargument of appeal from order of the Supreme Court, Westchester County, dated August 3, 1966, granted; and, upon reargument, decision and order of this court, both dated January 9, 1967 [27 A D 2d 659], amended by striking from the decretal paragraph of each the words “ with $10 costs and disbursements payable by appellant to respondents Osborne ” and by substituting therefor the words “without costs”, and otherwise the determination in the decision and order is adhered to. Motion by appellant for leave to appeal to the Court of Appeals denied. Beldoek, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.